DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bianchi (US Pub. 2014/0106095 A1).
Regarding claims 1, 14 and 15, Bianchi discloses a device comprising a wafer comprising a silicon area and glass area fastened to each other through anodic bonding where the fastening zone defines a multilayered structure (coating) comprising a first 2 ([0057]) which is considered hydrophilic (see instant Specification, [0042]-[0043] which lists TiO2 as a hydrophilic material).
The term “optical” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed element and the term "optical" merely states the intended use for the element with no additional limitations imposed on the structure.
Regarding claim 2
Regarding claim 4, Bianchi discloses the final coating layer which is attached to the Si wafer (outer surface) is TiO2 ([0057]) which is a metal oxide.
Regarding claim 5, the glass substrate in Bianchi is fully covered by the coating (Fig. 4).
Regarding claim 6, Bianchi discloses the coating having a thickness of up to 1.5 microns ([0057]-[0060]) and examples with coating that are at least 250 nm thick ([0069]-[0070]).
Regarding claim 7, Bianchi discloses the coating being at least two layers (abstract).
Regarding claim 8, Bianchi discloses protective layers do not enable anodic bonding and a bonding layer that does enable anodic bonding (abstract, and [0021]).
Regarding claim 10, Bianchi discloses the layer closest to the Si wafer (topmost layer) having a thickness 100 nm ([0070]) and up to 250 nm ([0057]).
Regarding claim 12, Bianchi does not specifically disclose the coating being an antireflection coating. However, examiner takes the position that the coating in Bianchi would inherently have an antireflection effect since the coating consists of a high refractive index layer (TiO2) stacked on a low refractive index layer (SiO2) ([0070]) which would be expected to have some antireflective effect. 
Regarding claim 13, Bianchi discloses the coating including Si3N4 (silicon nitride) ([0057] and [0069]).
Regarding claim 16
Regarding claim 17, Bianchi does not specifically disclose an alkali depletion zone at an interface to the coating on the transparent substrate. However, given the claimed invention and the device in Bianchi both undergo anodic bonding, it would be expected for the interface in Bianchi which undergoes the same binding method to have an alkali depletion zone as an expected outcome of the method (see instant Specification, [0002] and [0020]-[0022] and Bianchi, [0069]-[0070]). 
Regarding claim 18, the glass substrate in Bianchi discloses two opposite plane parallel faces (see Fig. 4). Bianchi does not specifically disclose the substrate being a window but does disclose the substrate being transparent ([0017]) so that the substrate would be expected to function as a window. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 19, Bianchi does not specifically disclose the bond strength between the coating second substrate but does disclose excellent adhesion between the two layers where the thickness of the SiO2 layer determines the bond strength ([0069]-[0070] and [0067]). Further, the claimed invention and the device taught in Bianchi are considered to have the same structure (see discussion above). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, an Si wafer to coating on 
Regarding claim 20, the coating layer of TiO2 is not capable of being anodically bonded and is alkali free (see [0019]-[0021], Table 2, [0024], [0028]-[0034], and [0057]-[0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi.
Bianchi discloses the SiO2 layer having a thickness of 500 nm or less ([0059]) which is considered to encompass 1 to 20 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi as applied to claim 1 above, and further in view of Mohamed et al. (US Pub. 2013/0341756 A1).
Bianchi discloses the element of claim 1 as discussed above. Bianchi further discloses that surface roughness is one aspect of proximity which might be significant to achieving the desired bond ([0077]) but does not disclose a surface roughness for the outer surface of the coating.
Mohamed discloses a semi-conductor-on-glass substrate with a stiffening layer or layers placed between the silicon film and the glass in order to eliminate the canyons and pinholes that otherwise form in the surface of the transferred silicon film where the stiffening film may be silicon nitride (abstract) and may further include oxide layers on both sides of the silicon nitride film ([0019] and [0020]). The layers are boned with anodic bonding ([0022]). The surface roughness, RMS, of the exposed surface of the semiconductor layer should be about 2 nm or less ([0024] and [0054]) where two smooth surfaces are bondable ([0067]) and where an RMS of under 0.5 nm or under 0.3 nm allows for effective, defect free bonding ([0086], [0089], [0096], and [0104]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface of both sides of a coating system should be smooth with a surface roughness, RMS, of 0.5 nm or less to assure a sufficient bond between layers as taught in Mohamed (Mohamed, [0086], [0089], [0096], and [0104] and see Bianchi, [0077] which suggests that smoother layers will allow for closer proximity of the Si and glass for a better bond). Further, even though the references to surface roughness of the layer in Mohamed is described more in reference to the .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi in view of Gupta et al. (US Pub. 2005/0184304 A1).
Bianchi discloses a device comprising a wafer comprising a silicon area and glass area fastened to each other through anodic bonding where the fastening zone defines a multilayered structure (coating) comprising a first layer that protects the Si, a second layer protecting the glass, and at least one additional layer enabling anodic bonding between the two protective layers (title, abstract, [0064], and [0069]-[0070]). The glass is a glass or glass ceramic used for anodic bonding (alkali containing) ([0017]-[0018] and Table 1) and where the glass may be chosen for transparency (optically transparent) ([0017]).
Bianchi does disclose a cavity between the glass wafer and Si wafer (Fig. 4) but does not disclose a plurality of optoelectronic or optomechanical elements in the second wafer. 
Gupta discloses a large cavity wafer-level package for MEMS which provides a wafer-level package for a micro-mirror array and includes a substrate with a plurality of actuatable micromirrors (micro-optical electromechanical element) coupled to the substrate surface and an optical window attached to the substrate surface to form at least one sealed cavity between an inner surface of the optical window and substrate surface (title, abstract, [0001] and [0003]-[0004]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the MEMS device in Bianchi may contain actuatable micromirrors as taught in Gupta as a conventionally known use for a MEMS device housing or to make the MEMS device in Bianchi into a MOEMS devices (Gupta, [0001]-[0004]).

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
Applicant argues Bianchi fails to disclose TiO2 on an outer surface of the coating so fails to disclose the outer coating being hydrophilic or polar. Applicant argues Bianchi states that Silicon and/or Pyrex coated with TiO2 probably does not bond and further that the coating is not on the glass substrate but on the Si wafer. Applicant argues Bianchi does not disclose a bonding enabling coating on the glass substrate/optical element and the TiO2 coating is not a “free surface” or “outer surface” as claimed. Applicant argues Bianchi teaches away from the claimed invention since Bianchi states TiO2 is a non-binding coating and teaches that it should be in contact with a Si-wafer so one of ordinary skill in the art would not have deposited a hydrophilic coating since the coating would be regarded as non-binding as taught in Bianchi. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hydrophilic or polar coating is a free surface) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The term “outer surface” in the claimed invention is not interpreted as a free surface and nor should it be interpreted as such. Glass is bonded to a second substrate (see instant claim 14) with the coating interposed in between. Therefore, the outer surface of the coating is not intended to be free and exposed to the environment as Applicant seems to be arguing but is used as a bonding layer between two other layers. Instead the outer surface is considered the surface facing away from the glass substrate. Bianchi discloses TiO2 as the outer surface of the coating between a glass substrate and Si wafer or discloses the TiO2 part of the coating as the surface facing away from the glass substrate (title, abstract, [0057], [0064], and [0069]-[0070]). 
Examiner is unsure how the coating in Bianchi would not be considered to enable anodic bonding as argued by Applicant since Bianchi specifically discloses that is the purpose of the coating (title). To the extent, Applicant is arguing that TiO2 does not allow for anodic bonding based on a teaching in Bianchi, the coating in Bianchi with TiO2 at the outer surface does allow for anodic bonding ([0070]). There is no requirement that the hydrophilic material at the outer surface must be the material that allows for the anodic bond but rather that the coating allows for an anodic bond and the outer surface of the coating is hydrophilic or polar. There is no connection between these two limitations that the hydrophilic or polar outer surface allows for the bonding. Thus, the outer surface of the coating which is disclosed as TiO2
As to the argument that Bianchi teaches away from using TiO2, Bianchi specifically uses a coating which contains TiO2 on at least one surface ([0070] and [0057]-[0058]) so is not considered to teach away from the claimed invention. Further, there is no claim limitation that TiO2 must be the only material which can be used to form the coating so the fact that Bianchi does not want to use TiO2 alone is not relevant to the claimed invention. Therefore, Bianchi is considered to disclose the claimed invention.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.